DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to applicant's specification made on 05/25/2021 is withdrawn in view of the correction to the specification filed 09/13/2018.
Applicant’s corrections to claim objections for claims 1, 12, 23, 26-27, and 30 made on 05/25/2021 has been considered and the objection to the claims is withdrawn.
Applicant’s cancellations of claims 31-32 renders moot the claim objections and the claim interpretation under 112(f) for the claims made on 05/25/2021. 
In view of the amendments filed 08/23/2021, the previous rejection to claim(s) 1-2, 5-6, 8-13, 16-17, 19-23, and 25-30 under 35 U.S.C. 103 is/are withdrawn. Therefore, claim(s) 1-2, 5-6, 8-13, 16-17, 19-23, and 25-30 is/are pending in this application.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Alan M. Weisberg (Reg. # 43,982) on 10/05/2021.

The application has been amended as follows: 

5. (Currently Amended) The wireless device of Claim 1, wherein the processing circuitry is further configured to receive the one system information block; and the obtaining of the at least one tone index being based on the received one system information block.

16. (Currently Amended) The method of Claim 12, further comprising receiving the one system information block; and the obtaining of the at least one tone index being based on the received one system information block.

26. (Currently Amended) The method of Claim 23, wherein the 

30. (Currently Amended) The method of Claim 27, wherein the 

Allowable Subject Matter
Claims 1-2, 5-6, 8-13, 16-17, 19-23, and 25-30 renumbered to 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, i.e., “three bits in one system information block indicate one tone index” (claims 1, 12, 23, and 27) filed 08/23/2021, in conjunction with other limitations recited in the amended claims have overcome the previous 103 rejection. 

Lei et al. (US 2017/0064743 A1) (previously cited), which is directed to Random access channel design for narrowband wireless communication; and teaches a UE receiving subcarrier and coverage information from a base station, identifying available coverage classes and its coverage class, selecting a subcarrier based on its coverage class, and transmitting random access request after the subcarrier selection. The subcarrier and coverage information include four subcarriers A-D having different coverage classes, wherein each subcarrier A-D corresponds to a specific frequency location in a frequency axis of a time-frequency grid. Subcarrier B has a coverage class with large pathloss and includes random resource allocations for random access messages for subcarrier B and subcarrier C has coverage class with medium pathloss and includes random resource allocations for random access messages for subcarrier C. The resources are narrowband resources allocated for PRACH, wherein the narrowband bandwidth comprises 180 kHz of subcarriers, i.e., 12 subcarriers. (Figs, 8-9 and 15 and paragraphs [0056], [0072], [0081]-[0082], [0085], [0088], [0112]);
Hwang et al. (US 2019/0068427 A1) (previously cited), which is directed to Method for performing random access procedure for single tone transmission in wireless communication system and apparatus therefor; and teaches subcarrier indices for NPRACH are allocated, where a subcarrier index is used as a starting position ranging from 0 to 36; and 
Takeda et al. (US 2021/0105819 A1), which is directed to User equipment, radio base station, and wireless communication method; and teaches a system information block that can be used to reduce the number of DCI bits, i.e., four narrow bands are specified with two bits ([0052]); and
Tie et al. (US 2018/0316532 A1), which is directed to Data transmission method and user equipment; and teaches system information includes 3 bits representing 8 types of indication for NB-IoT frame structure ([0162] and table 7).

Neither Lei nor Hwang, Takeda, and Tie, taken alone or in any reasonable combination, teach the claims as amended, “three bits in one system information block indicate one tone index” (claims 1, 12, 23, and 27), in conjunction with other limitations recited in the amended claims.
	Therefore claims 1-2, 5-6, 8-13, 16-17, 19-23, and 25-30 renumbered to 1-23 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.H.N./Examiner, Art Unit 2478                                                                                                                                                                                                        

/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478